Title: To George Washington from John Connolly, 28 May 1774
From: Connolly, John
To: Washington, George

 

Dr Sir
Fort Dunmore [Pa.] may 28th, 177⟨4⟩

The infinate confusion into which this country ⟨mutilated⟩ by our disagreement with the indians, has heretofore put it ou⟨mutilated⟩ power to continue a desirable correspondence with you, but a⟨mutilated⟩ importance of the Subject urges, and your interest may be par⟨mutilated⟩ Servicable; together with the pleasure I feel in maintaining an ⟨mutilated⟩ctive intercourse with you, I snatch this moment to write ⟨mutilated⟩.
I have acquainted his Excellency Lord dunmore ⟨mutilated⟩ my Oppinion of matters here, in a concise manner; and oft⟨mutilated⟩ which I judg’d necessary towards the advantage of this promis⟨mutilated⟩ Settlement; & in order to evince the propriety of my argument ⟨mutilated⟩ transmited a Coppy of my Journal Since the begining of ou⟨mutilated⟩ with the natives, which I apprehend his Lordship will lay ⟨mutilated⟩ the Honourable House.
The Shawanese (Sir) have long since looked upon ⟨mutilated⟩ Commencing Settlements down the Ohio with a most jeal⟨mutilated⟩ and have Frequently express’d their disapprobation—as they ⟨mutilated⟩ Remarkable for a haughty, violent & unthinking tribe; they ⟨mutilated⟩ latterly committed many Robberies & Murders upon different ⟨mutilated⟩ going down the River, and their impertinent answer to ou⟨mutilated⟩lence message sent to them by the Delawares in consequen⟨mutilated⟩ what had happened to their people; together with their dir⟨mutilated⟩perations for open Hostillities convinces me that chastise⟨mutilated⟩ will ever prevail upon them to admit of a peacable Sit⟨mutilated⟩ at the Kanhawa—If the Government means to encourage ⟨mutilated⟩ration down this River, so much coveted by people in Gen⟨mutilated⟩ Stockade Fort at the Kanhawa is absolutely necessary to pr⟨mutilated⟩ adventurers & prevent the Frequent interuptions to the cultiv⟨mutilated⟩ the country, which otherwise inevitably will be the case ⟨mutilated⟩ distance from the Kanhawa across to the Kiscapoux Shaw⟨mutilated⟩ is but inconsidarable it will constantly overawe them, w⟨mutilated⟩ that from thence, inroads may be expeditiously made into ⟨mutilated⟩ Country, & every purpose we may desire effectually accom⟨mutilated⟩ as to the expence, I humbly presume it will be but Trifling for the Garrison might be defended by the Militia of the country who

would undoubtedly fly there on every emergency—I also conceive (Sir) tha⟨t mutilated⟩ Shawanese ought upon this occasion to be throughly chastised and convincd ⟨mutilated⟩ their insignifacancy, which will in the first place prove exemplary to ⟨mutilated⟩ contiguous Neighbours, and in the next place it will clearly point to ⟨mutilated⟩ that half doing matters of this nature with Indians can never ⟨an⟩swer any Salutary purpose, for, had the Shawanese been so much ⟨u⟩nder our Power as the Delawar’s were, when Col: Bouquet marched into ⟨mutilated⟩country, their Language would not have been So haughty to day, but on ⟨the⟩ contrary would have been consonant to the tone of their more peacable ⟨nei⟩ghbours. as I expect nothing but a war with them so i flatter my⟨sel⟩f they may be convinced to their Sorrow, that their Rashness will Serve ⟨to⟩ punish them in drawing our just Resentment upon them, I have sen⟨ce⟩ the Begining of this dispute worked with never ceasing hurry at ⟨mutilated⟩ place & now have it in a good posture of defence, so that for this spot, I fear ⟨mutilated⟩thing, but my heart melts for the distress of the people, who fly, in dis⟨mutilated⟩, abandoning all their promising hopes—We have great number⟨s mutilated⟩ here, and I do Every thing in my Power to Comfort them, but the ⟨mutilated⟩ssing difficultys under which we Labour prevent me from giving ⟨mutilated⟩ the aid and comfort I could wish to afford. I have drawn together ⟨mutilated⟩ day one Hundred active men & ordered them to march down to whee⟨ling mutilated⟩ Keeping near the River, so that they might be enabled to discover any ⟨mutilated⟩ts leading into the country, and I am in Great hopes they may ⟨mutilated⟩nately met Some of the Shawanese parties and defeat them, for ⟨mutilated⟩ the first impression made, greatly depends our Success towards a ⟨mutilated⟩y accommodation with the other Nations; a hint of which I gave all ⟨mutilated⟩ Officers of militia—I cannot conclude without assuring you that ⟨mutilated⟩ Government of Virginia having taken place at this critical ⟨mutilated⟩ has been the Sole preservative of the country, otherwise I ⟨mutilated⟩ imagine the whole Settlement must have been abandoned. I am with much Regard Dr Sir Your most Obedt Servt.
